Citation Nr: 1813400	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-21 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than August 18, 2004, for the grant of service connection for lumbar spine degenerative joint disease.

2.  Entitlement to an effective date earlier than August 18, 2004, for the grant of service connection for left lower extremity radiculopathy.

3.  Entitlement to an effective date earlier than August 18, 2004, for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother
ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar spine degenerative joint disease, left lower extremity radiculopathy, and bilateral hearing loss and assigned an effective date of August 18, 2004.

In January 2018, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an unappealed October 1968 rating decision, the RO denied service connection for an ear condition and a back condition.

2.  In August 1969, the Veteran submitted a notice of disagreement (NOD) with the October 1968 rating decision, and in October 1969, the RO issued a statement of the case (SOC).

3.  In November 1969, the Veteran filed a request for more time to submit a substantive appeal.  That same month, the RO granted the Veteran's request and provided the Veteran with an additional 30 days to submit his substantive appeal.
4.  In January 1970, the Veteran filed another request for a 60-day extension to file a substantive appeal.  That same month, the RO granted the Veteran's request and provided the Veteran with an additional 60 days to submit his substantive appeal.  

5.  On August 18, 2004, the Veteran filed a claim to reopen the claims for entitlement to service connection for hearing loss and a back disability.  There are no communications between the October 1968 rating decision and the August 2004 submission which may be considered a formal or informal claim for service connection or a substantive appeal.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 18, 2004, for the award of service connection for lumbar spine degenerative joint disease, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.156, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2017).

2.  The criteria for an effective date earlier than August 18, 2004, for the award of service connection for left lower extremity radiculopathy, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.156, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an effective date earlier than August 18, 2004, for the award of service connection for bilateral hearing loss, have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.156, 3.157 (in effect prior to March 24, 2015); 38 C.F.R. § 3.400 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

These claims arise from the Veteran's disagreement with the effective dates assigned following the grants of service connection.  Because service connection has already been granted, the claims have been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Further, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Earlier Effective Date Claims

The Veteran is seeking an effective date earlier than August 18, 2004, for the grants of service connection for his lumbar spine degenerative joint disease, left lower extremity radiculopathy associated with the lumbar spine degenerative joint disease, and bilateral hearing loss.

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

By way of background, in an October 1968 rating decision, the RO denied service connection for an ear condition and a back condition.  The Veteran filed an NOD in August 1969 and, in October 1969, the RO issued an SOC.  Although the Veteran requested additional time to file a substantive appeal in November 1969 and January 1970, which was granted by the RO, he did not perfect the appeal by filing a timely substantive appeal, and the October 1968 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103 (2017).  In August 2004, the Veteran filed a claim to reopen service connection for hearing loss and a back disability.  In a September 2011 rating decision, the RO granted entitlement to service connection for lumbar spine degenerative joint disease, left lower extremity radiculopathy associated with the lumbar spine degenerative joint disease, and bilateral hearing loss, and assigned effective dates of August 18, 2004.

In light of this final decision, the Board's inquiry is therefore limited by operation of law as to whether the Veteran filed a claim of entitlement to service connection for a back disability, left lower extremity radiculopathy, and/or bilateral hearing loss after the October 1968 rating decision and before the current effective date of the award in question, August 18, 2004. 

The Veteran filed a claim to reopen his claim for service connection for hearing loss and a back disability on August 18, 2004.  The effective date for the Veteran's service-connected lumbar spine degenerative joint disease, left lower extremity radiculopathy associated with the lumbar spine degenerative joint disease, and bilateral hearing loss is the date of this claim.  The Board has reviewed the documents contained in the claims file dated between the last final denial in October 1968 and the effective date of his current hearing loss and back disability claim, August 18, 2004.  There is no evidence that the Veteran filed a timely substantive appeal with the October 1968 rating decision, nor may any document dated between October 1968 and August 2004 be construed as a request to reopen the claims for service connection for hearing loss and a back disability.  Moreover, neither the Veteran nor his representative has argued that he filed a claim to reopen prior to August 18, 2004.  

Instead, the Veteran testified that he thought he had already appealed his claims and simply forgot about them.  See January 2018 hearing transcript.  He contends that his effective date should go back to 1968 because that is when he first filed for VA benefits.  The Board has considered these arguments; however, as the evidence does not show that the Veteran submitted a timely substantive appeal with the October 1968 rating decision, the Board finds that these arguments have no merit.  38 C.F.R. § 3.104, 20.1103.

The Board notes that earlier effective dates may also be awarded on the finding that clear and unmistakable error (CUE) was committed in a previous final rating decision.  However, there is no communication from the Veteran or his representative specifically asserting CUE in the prior October 1968 rating decision.  Therefore, the Board concludes that the issue of CUE has not been raised.  

An effective date earlier than August 18, 2004, for the grants of service connection for lumbar spine degenerative joint disease, left lower extremity radiculopathy, and bilateral hearing loss, is denied.  


ORDER

Entitlement to an effective date earlier than August 18, 2004, for the grant of service connection for lumbar spine degenerative joint disease is denied.

Entitlement to an effective date earlier than August 18, 2004, for the grant of service connection for left lower extremity radiculopathy is denied.

Entitlement to an effective date earlier than August 18, 2004, for the grant of service connection for bilateral hearing loss is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


